     Case 2:20-cr-00326-JFW Document 62 Filed 08/19/20 Page 1 of 15 Page ID #:656



 1   NICOLA T. HANNA
     United States Attorney
 2   BRANDON D. FOX
     Assistant United States Attorney
 3   Chief, Criminal Division
     MACK E. JENKINS (Cal. Bar No. 242101)
 4   Assistant United States Attorney
     Chief, Public Corruption & Civil Rights Section
 5   VERONICA DRAGALIN (Cal. Bar No. 281370)
     MELISSA MILLS (Cal. Bar No. 248529)
 6   Assistant United States Attorneys
     Public Corruption & Civil Rights Section
 7        1500 United States Courthouse
          312 North Spring Street
 8        Los Angeles, California 90012
          Telephone: (213) 894-2091/0647/0627
 9        Facsimile: (213) 894-6436
          E-mail:    Mack.Jenkins@usdoj.gov
10                   Veronica.Dragalin@usdoj.gov
                     Melissa.Mills@usdoj.gov
11
     Attorneys for Plaintiff
12   UNITED STATES OF AMERICA

13                           UNITED STATES DISTRICT COURT

14                     FOR THE CENTRAL DISTRICT OF CALIFORNIA

15   UNITED STATES OF AMERICA,                No. 2:20-CR-326-JFW

16              Plaintiff,                    AMENDED STIPULATION REGARDING
                                              REQUEST FOR (1) CONTINUANCE OF
17                   v.                       TRIAL DATE AND (2) FINDINGS OF
                                              EXCLUDABLE TIME PERIODS PURSUANT
18   JOSE LUIS HUIZAR,                        TO SPEEDY TRIAL ACT

19              Defendant.                    CURRENT TRIAL DATE:        09/29/2020
                                              PROPOSED TRIAL DATE:       06/22/2021
20

21

22        Plaintiff United States of America, by and through its counsel
23   of record, the United States Attorney for the Central District of
24   California and Assistant United States Attorneys Mack E. Jenkins,
25   Veronica Dragalin, Melissa Mills, and defendant JOSE LUIS HUIZAR
26   (“defendant”), both individually and by and through his counsel of
27   record, Deputy Federal Public Defenders Carel Ale and Charles Snyder,
28   hereby stipulate as follows:
     Case 2:20-cr-00326-JFW Document 62 Filed 08/19/20 Page 2 of 15 Page ID #:657



 1           1.   The Indictment in this case was filed on July 30, 2020.

 2   Defendant first appeared before a judicial officer of the court in

 3   which the charges in this case were pending on June 23, 2020.            The

 4   Speedy Trial Act, 18 U.S.C. § 3161, originally required that the

 5   trial commence on or before October 8, 2020.

 6           2.   On August 5, 2020, the Court set a trial date of September

 7   29, 2020.

 8           3.   Defendant is released on bond pending trial.        The parties

 9   estimate that the government’s case-in-chief, including estimated

10   cross examination, in this matter will last approximately 15-20 trial

11   days.    At this very early stage, the defense cannot anticipate the

12   duration of its defense case.

13           4.   By this stipulation, defendant moves to continue the trial

14   date to June 22, 2021, and to set the following additional dates:

15                a.   Pre-trial motions, other than suppression motions,

16   due: February 1, 2021

17                b.   Oppositions due: February 22, 2021

18                c.   Replies (optional) due: March 8, 2021

19                d.   Hearing on pre-trial motions, other than suppression

20   motions: March 22, 2021

21                e.   Suppression motions due: February 15, 2021

22                f.   Oppositions due: March 8, 2021

23                g.   Replies (optional) due: March 22, 2021

24                h.   Hearing on suppression motions: April 5, 2021

25                i.   Motions in limine due: April 26, 2021

26                j.   Hearing on motions in limine: June 4, 2021

27                k.   This is the first request for a continuance.

28

                                           2
     Case 2:20-cr-00326-JFW Document 62 Filed 08/19/20 Page 3 of 15 Page ID #:658



 1        5.    Defendant requests the continuance based upon the following

 2   facts, which the parties believe demonstrate good cause to support

 3   the appropriate findings under the Speedy Trial Act:

 4              a.    Defendant is charged in a 34-count, 113-page

 5   indictment with violations of: 18 U.S.C. § 1962(d): Racketeer

 6   Influenced and Corrupt Organizations Conspiracy; 18 U.S.C. §§ 1341,

 7   1343, 1346: Honest Services Mail and Wire Fraud; 18 U.S.C.

 8   § 1952(a)(3): Interstate and Foreign Travel in Aid of Racketeering;

 9   18 U.S.C. § 666(a)(1)(B): Bribery Concerning Programs Receiving

10   Federal Funds; 18 U.S.C. § 1956(a)(1)(B)(i), (a)(2)(B)(i): Money

11   Laundering; 18 U.S.C. § 1014: False Statements to a Financial

12   Institution; 18 U.S.C. § 1001(a)(2): Making False Statements; 31

13   U.S.C. § 5324(a)(3): Structuring of Currency Transactions to Evade

14   Reporting Requirements; 26 U.S.C. § 7201: Attempt to Evade and Defeat

15   the Assessment and Payment of Income Tax.

16              b.    On August 10, 2020, the government produced discovery

17   to the defense, including 83,311 pages of written reports, e-mails,

18   and wire linesheets, and over 93,000 files of intercepted wire

19   sessions, including audio and data files.         In addition, the

20   government will continue the production of discovery currently in the

21   custody or control of the government on a rolling basis, and expects

22   that total discovery will include approximately 100,000 documents

23   (each of which ranges from one to dozens of pages), extraction

24   reports for over a dozen digital devices, and over 260 hours of audio

25   recordings in addition to intercepted wire sessions.           The government

26   currently anticipates this rolling production to occur over the next

27   several weeks as it gets processed, indexed, redacted (if necessary),

28

                                           3
     Case 2:20-cr-00326-JFW Document 62 Filed 08/19/20 Page 4 of 15 Page ID #:659



 1   and made searchable, and that it will be completed by the beginning

 2   of November 2020.

 3              c.    The parties met and conferred on August 7, 2020, for

 4   purposes of this stipulation and in order to prioritize the most

 5   relevant discovery for the next phase, including cooperator 302s,

 6   recordings, wiretap and search warrant applications, the majority of

 7   which the government will endeavor to have produced in the next phase

 8   of discovery, tentatively scheduled for September 2020.           However, the

 9   government understands it may not be able to (and the defense may not

10   yet be able to) correctly predict what will be most relevant to the

11   defense case or possible defense motions, and such discovery may be

12   produced as part of a subsequent phase in or before November 2020.

13              d.    As noted at the trial setting in this matter, the

14   instant indictment is part of an ongoing grand jury investigation.

15   Most relevant to this application, the government anticipates the

16   grand jury will consider adding additional charges and additional

17   defendants in a superseding indictment.        If that were to occur, the

18   government anticipates seeking a unified trial date for all

19   defendants in order to conserve court and party resources.            Moreover,

20   such unified trial date would need to allow all parties sufficient

21   time to prepare for the trial and review any additional discovery

22   attendant a superseding indictment.

23              e.    Due to the nature of the prosecution, including the

24   charges in the indictment and the voluminous discovery produced to

25   defendant, this case is so unusual and so complex that it is

26   unreasonable to expect adequate preparation for pretrial proceedings

27   or for the trial itself within the Speedy Trial Act time limits.

28

                                           4
     Case 2:20-cr-00326-JFW Document 62 Filed 08/19/20 Page 5 of 15 Page ID #:660



 1              f.    Due to the limitations of investigating a case of this

 2   complexity during the national emergency caused by the COVID-19

 3   pandemic, it is unreasonable to expect adequate preparation for

 4   pretrial proceedings or for trial itself within the Speedy Trial Act

 5   time limits.

 6              g.    Defense counsel Carel Ale is presently scheduled to be

 7   in the following trials: (1) United States v. Christine Luna, CR 19-

 8   366-AB, 8/25/2020, trial estimate 2 days, client on bond; (2) United

 9   States v. Jazzmon Russell, CR 17-533-RGK, 9/8/2020, trial estimate 2

10   days, client in custody; (3) United States v. Glenn Lassiter, CR 19-

11   552-DMG, 9/15/2020, trial estimate 1 day, client on bond; (4) United

12   States v. Andrew Madi, CR 18-846-PSG, 10/6/2020, trial estimate 4-6

13   days, client on bond; (5) United States v. Kenneth Arthur Morris, CR

14   17-270-JAK, 12/8/2020, trial estimate 2-3 days, client on bond.

15   Defense counsel Charles Snyder is presently scheduled to be in the

16   following trials: (1) United States v. Paul Torres, CR-19-490-CAS,

17   September 8, 2020, trial estimate 3-4 days, client in custody; (2)

18   United States v. Bryan Smith, CR-19-681-AB, September 8, 2020, trial

19   estimate 2-3 days, client on bond; (3) United States v. Robert

20   Hovhannisyan, CR-19-411-GW, September 22, 2020, trial estimate 2

21   days, client in custody; (4) United States v. Ammarie Nicasio, CR-19-

22   187-FMO, September 29, 2020, trial estimate 3-4 days, client on bond;

23   (5) United States v. John Melena, CR-20-328-JFW, September 29, 2020,

24   trial estimate 1-2 days, client in custody; (6) United States v. John

25   Ortiz, CR-19-748-RGK, October 20, 2020, trial estimate 2-3 days,

26   client in custody; (7) United States v. Ramon Lopez-Garcia, CR-19-

27   244-DSF, October 27, 2020, trial estimate 4 days, client in custody;

28   (8) United States v. Jose Medina-Zepeda, CR-20-57-FMO, November 3,

                                           5
     Case 2:20-cr-00326-JFW Document 62 Filed 08/19/20 Page 6 of 15 Page ID #:661



 1   2020, trial estimate 1 day, client in custody; (9) United States v.

 2   Efren Sanchez, CR-20-7-RGK, December 1, 2020, trial estimate 10 days,

 3   client on bond; (10) United States v. Abel Garcia, CR-20-225-DSF,

 4   February 9, 2021, trial estimate 3-4 days, client on bond; (11)

 5   United States v. Ricardo Valencia; CR-19-311-MWF, March 9, 2021,

 6   trial estimate 2-3 days, client on bond; (12) United States v.

 7   Jonathan Zuniga; CR-19-635-FMO, March 23, 2021, trial estimate 3-4

 8   days, client on bond.

 9              h.    Accordingly, counsel represent that they will not have

10   the time that they believe is necessary to prepare to try this case

11   on the current trial date.

12              i.    On March 13, 2020, following the President’s

13   declaration of a national emergency in response to COVID-19, the

14   Court entered a General Order suspending jury selection and jury

15   trials scheduled to begin before April 13, 2020.          C.D. Cal. General

16   Order No. 20-02, In Re: Coronavirus Public Emergency, Order

17   Concerning Jury Trials and Other Proceedings (Mar. 13, 2020).            The

18   Court subsequently continued that suspension through June 1, 2020.

19   C.D. Cal. General Order No. 20-05, In Re: Coronavirus Public

20   Emergency, Further Order Concerning Jury Trials and Other Proceedings

21   (Apr. 13, 2020).

22              j.    On March 19, 2020, by Order of the Chief Judge, the

23   Court instituted its Continuity of Operations Plan (“COOP”) for the

24   Central District of California, closing all Central District of

25   California courthouses to the public except for hearings on criminal

26   duty matters.    C.D. Cal. Order of the Chief Judge No. 20-042 (March

27   19, 2020), In Re: Coronavirus Public Emergency, Activation of

28   Continuity of Operations Plan (Mar. 19, 2020).

                                           6
     Case 2:20-cr-00326-JFW Document 62 Filed 08/19/20 Page 7 of 15 Page ID #:662



 1                k.   On May 28, 2020, the Court entered General Order 20-

 2   08, which extended the activation of the COOP Plan to at least June

 3   22, 2020.    C.D. Cal. General Order No. 20-08, In Re: Coronavirus

 4   Public Emergency, Order Concerning Phased Reopening of the Court (May

 5   28, 2020).    This extension order also set forth a plan for reopening,

 6   which is to occur in three phases.        Phase 1 began on June 1, 2020

 7   with the return of certain staff to the courthouses to prepare for

 8   limited in-court hearings.      Phase 2 began no earlier than June 22,

 9   2020, with the reopening courthouses for limited in-court hearings.

10   The final phase -- Phase 3 -- contemplates the resumption of jury

11   trials, but a date for commencement of this phase has not been

12   determined.

13                l.   On August 6, 2020, the Court entered General Order 20-

14   09, which supersedes General Order 20-08.         C.D. Cal. General Order

15   No. 20-09, In Re: Coronavirus Public Emergency, Order Concerning

16   Phased Reopening of the Court. (Aug. 6, 2020).          The Order recognizes

17   (1) that “the number of people infected by [COVID-19], continues to

18   grow, with thousands of confirmed cases and deaths in the Central

19   District of California; and (2) the Centers for Disease Control and

20   Prevention and other public health authorities have advised the

21   taking of precautions to reduce the possibility of exposure to the

22   virus and slow the spread of the disease, including implementing

23   physical distancing and reducing the size of in-person gatherings.”
24   Id. at 1.    The Order further states that it was issued “[u]pon a

25   majority vote, in order to protect public health, and in order to

26   reduce the size of public gatherings and reduce unnecessary travel.”

27   Among other things, the Order adopts “gating criteria” that will be

28   used to inform when the Court transitions to Phase 3.           Id. at 1-2.

                                           7
     Case 2:20-cr-00326-JFW Document 62 Filed 08/19/20 Page 8 of 15 Page ID #:663



 1   With certain exceptions, the courthouses will be closed to the

 2   public, and, until further notice, no jury trials will be conducted

 3   in criminal cases.     Id. at 2-3.

 4              m.    In connection with the continued suspension of

 5   criminal jury trials, the Court made the following findings:

 6         The Center for Disease Control and Prevention has warned that
           “in the coming months, most of the U.S. population will be
 7         exposed to this virus.” The COVID-19 rates of infection,
           hospitalizations and deaths have significantly increased in the
 8
           Central District of California in the last thirty days such that
 9         holding jury trials substantially increases the chances of
           transmitting the Coronavirus. The Court concludes that
10         conducting jury trials would also likely place prospective
           jurors, defendant, attorneys, and court personnel at unnecessary
11         risk.
12   Id.   Regarding the Speedy Trial Act, the Court found that “suspending

13   criminal jury trials in the Central District of California because of

14   the increase in reported COVID-19 infections, hospitalizations, and

15   deaths serves the ends of justice and outweigh[s] the interests of

16   the public and the defendants in a speedy trial.”          Id. (emphasis

17   added).   To date, no jury summons for trials are outstanding, and it

18   is unclear when such summons will be issued, when jury trials will

19   resume, and what the Court’s capacity will be for conducting them

20   once they do resume.

21              n.    Further, on March 29, 2020, by Order of the Chief

22   Judge, the Court found “that emergency conditions due to the COVID-19

23   virus outbreak will materially affect the functioning of the courts

24   within the Central District of California.”         C.D. Cal. Order of the

25   Chief Judge No. 20-043, In Re: Coronavirus Public Emergency, Use of

26   Video and Telephonic Conference Technology in Certain Criminal

27   Proceedings, at 2 (Mar. 29, 2020).        The Order recognized that “on

28   March 13, 2020, the President of the United States issued a

                                           8
     Case 2:20-cr-00326-JFW Document 62 Filed 08/19/20 Page 9 of 15 Page ID #:664



 1   proclamation declaring a National Emergency in response to the

 2   Coronavirus Disease-2019 (“COVID-19”) pandemic pursuant to the

 3   National Emergencies Act (50 U.S.C. § 1601, et seq.).”           Id. at 1.

 4   The Court also recognized that “on March 29, 2020, the Judicial

 5   Conference of the United States made the appropriate findings as

 6   required under the CARES Act, finding specifically that ‘emergency

 7   conditions due to the national emergency declared by the President

 8   under the National Emergencies Act (50 U.S.C. § 1601, et seq.) with

 9   respect to the March 29, 2020 Coronavirus Disease 2019 (COVID-19)

10   have materially affected and will materially affect the functioning

11   of the federal courts generally.’”        Id. 1-2.   Through the Order, the

12   Court authorized the use of video and telephone conferencing for

13   criminal matters, including felony pleas and sentencings, finding

14   that such hearings “cannot be conducted in person without seriously

15   jeopardizing public health and safety.”        Id. at 3.

16              o.    On June 26, 2020, the findings and authorizations in

17   the Order of the Chief Judge No. 20-043 were extended by Order of the

18   Chief Judge No. 20-080.      C.D. Cal. Order of the Chief Judge No. 20-

19   080, In Re: Coronavirus Public Emergency, Use of Video and Telephonic

20   Conference Technology in Certain Criminal Proceedings, at 1 (June 26,

21   2020).   In this Order, the Court found that “the emergency authority

22   granted under the CARES Act has not been terminated” and, thus, the

23   Court “extend[ed] all findings and authorizations in Order of the

24   Chief Judge No. 20-043 for an additional 90 days unless earlier

25   terminated.”    Id.

26              p.    In addition to the Court’s orders, both California

27   Governor Gavin Newsom and Los Angeles Mayor Eric Garcetti have issued

28   emergency orders requiring residents to “stay home,” subject to

                                           9
     Case 2:20-cr-00326-JFW Document 62 Filed 08/19/20 Page 10 of 15 Page ID #:665



 1   limited exceptions.      California Executive Order N-33-20 (Mar. 19,

 2   2020); accord “Safer at Home,” Public Order Under City of Los Angeles

 3   Emergency Authority ¶ 1 (Mar. 19, 2020).

 4               q.   On May 4, 2020, Governor Newsom issued an Executive

 5   Order stating that the State of California would move to allow

 6   reopening in Stages, pursuant to criteria and procedures established

 7   by the State Public Health Officer.        California Executive Order N-60-

 8   20 (Mar. 19, 2020), available at https://www.gov.ca.gov/wp-

 9   content/uploads/2020/05/5.4.20-EO-N-60-20.pdf.          While on May 8, 2020,

10   the State of California moved into “early Stage 2” pursuant to an

11   Order of the State Public Health Officer, Stage 2 accounts for

12   “county variance” and counties have been instructed to “be ready to

13   restore limitations if outbreaks increase.”          See Order of the State

14   Public Health Officer (May 7, 2020), available at

15   https://www.cdph.ca.gov/Programs/CID/DCDC/CDPH%20Document%20Library/C

16   OVID-19/SHO%20Order%205-7-2020.pdf (last accessed on Aug. 7, 2020);

17   Official California State Government Website, “Resilience Roadmap”,

18   available at https://covid19.ca.gov/roadmap/ (last accessed on Aug.

19   6, 2020) & “County Variance info”, available at

20   https://covid19.ca.gov/roadmap-counties/ (last accessed on Aug. 7,

21   2020).

22               r.   On July 13, 2020, the State ordered the closure in 30

23   counties, including Los Angeles County, of indoor operations at

24   fitness centers, places of worship, offices for non-critical sectors,

25   personal care services (nail, massage, and tattoo), hair salons and

26   barbershops, and malls.      Id.   Also effective July 13, 2020, all

27   counties in California were ordered to close all bars (with limited

28   exceptions) and indoor business operations at certain businesses,

                                           10
     Case 2:20-cr-00326-JFW Document 62 Filed 08/19/20 Page 11 of 15 Page ID #:666



 1   including restaurants, family entertainment centers, zoos, and

 2   museums.    See Official California State Government Website, “County

 3   variance info”, available at https://covid19.ca.gov/roadmap-counties/

 4   (last accessed Aug. 7, 2020).

 5                s.   On July 31, 2020, Mayor Garcetti issued a “Superseding

 6   Safer L.A. Order.     Safer L.A., Public Order Under City of Los Angeles

 7   Emergency Authority (July 31, 2020), available at

 8   https://www.lamayor.org/sites/g/files/wph446/f/page/file/20200731%20M

 9   ayor%20Public%20Order%20SAFER%20LA%20%28REV%202020.07.31%29.pdf.                The

10   Order recognizes that “we must now respond to the reality that our

11   public health data presents: that COVID-19 is spreading at a rate

12   that threatens our medical system and the economy cannot fully get

13   back on track until we have a handle on this virus.”           Id. at 1.    As a

14   result, “following the guidance of the State of California, the City

15   reinstitutes some of the restrictions we saw in the early days of the

16   pandemic.”    (Id.)   The Order instructs that “Angelenos must minimize

17   contact with others as much as possible” and to remain home, subject

18   to the exemptions listed in the Order.         Id. at 1, ¶ 1.     The Order

19   includes a prohibition on all public and private gatherings of any

20   number of people outside the residence, with limited exceptions for

21   emergency personnel and law enforcement employees, and for certain

22   essential and outdoor activities.          Id. at ¶¶ 3, 5.   The Order also

23   requires all businesses to cease operations that require in-person

24   attendance by workers, with limited exceptions.          Id. at ¶ 2.

25                t.   Official public health guidance continues to evolve on

26   a near daily basis.

27                u.   In light of the foregoing, counsel for defendant also

28   represent that additional time is necessary to confer with defendant,

                                           11
     Case 2:20-cr-00326-JFW Document 62 Filed 08/19/20 Page 12 of 15 Page ID #:667



 1   conduct and complete an independent investigation of the case,

 2   conduct and complete additional legal research including for

 3   potential pre-trial motions, review the discovery and potential

 4   evidence in the case, and prepare for trial in the event that a

 5   pretrial resolution does not occur.        Defense counsel represent that

 6   failure to grant the continuance would deny them reasonable time

 7   necessary for effective preparation, taking into account the exercise

 8   of due diligence.

 9                v.   Defendant believes that failure to grant the

10   continuance will deny him continuity of counsel and adequate

11   representation.

12                w.   The government does not object to the continuance.

13                x.   The requested continuance is not based on congestion

14   of the Court’s calendar, lack of diligent preparation on the part of

15   the attorney for the government or the defense, or failure on the

16   part of the attorney for the government to obtain available

17   witnesses.

18         6.     For purposes of computing the date under the Speedy Trial

19   Act by which defendant’s trial must commence, the parties agree that

20   the time period of September 29, 2020 to June 22, 2021, inclusive,

21   should be excluded pursuant to 18 U.S.C. §§ 3161(h)(7)(A),

22   (h)(7)(B)(i), (h)(7)(B)(ii) and (h)(7)(B)(iv) because the delay

23   results from a continuance granted by the Court at defendant’s

24   request, without government objection, on the basis of the Court’s

25   finding that: (i) the ends of justice served by the continuance

26   outweigh the best interest of the public and defendant in a speedy

27   trial; (ii) failure to grant the continuance would be likely to make

28   a continuation of the proceeding impossible, or result in a

                                           12
     Case 2:20-cr-00326-JFW Document 62 Filed 08/19/20 Page 13 of 15 Page ID #:668



 1   miscarriage of justice; (iii) the case is so unusual and so complex,

 2   due to the nature of the prosecution, and the limitations the ongoing

 3   COVID-19 pandemic places on the defense’s ability to investigate the

 4   case and prepare for trial, that it is unreasonable to expect

 5   preparation for pre-trial proceedings or for the trial itself within

 6   the time limits established by the Speedy Trial Act; and (iv) failure

 7   to grant the continuance would unreasonably deny defendant continuity

 8   of counsel and would deny defense counsel the reasonable time

 9   necessary for effective preparation, taking into account the exercise

10   of due diligence.

11         7.    Nothing in this stipulation shall preclude a finding that

12   other provisions of the Speedy Trial Act dictate that additional time

13   periods be excluded from the period within which trial must commence.

14   Moreover, the same provisions and/or other provisions of the Speedy

15   Trial Act may in the future authorize the exclusion of additional

16   time periods from the period within which trial must commence.

17         IT IS SO STIPULATED.

18    Dated: August 18, 2020               Respectfully submitted,

19                                         NICOLA T. HANNA
                                           United States Attorney
20
                                           BRANDON D. FOX
21                                         Assistant United States Attorney
                                           Chief, Criminal Division
22

23
                                           MACK E. JENKINS
24                                         VERONICA DRAGALIN
                                           MELISSA MILLS
25                                         Assistant United States Attorneys

26                                         Attorneys for Plaintiff
                                           UNITED STATES OF AMERICA
27

28

                                           13
     Case 2:20-cr-00326-JFW Document 62 Filed 08/19/20 Page 14 of 15 Page ID #:669



 1         I am JOSE LUIS HUIZAR’s attorney.        I have carefully discussed

 2   every part of this stipulation and the continuance of the trial date

 3   with my client. I have fully informed my client of his Speedy Trial

 4   rights.   To my knowledge, my client understands those rights and

 5   agrees to waive them.      I believe that my client’s decision to give up

 6   the right to be brought to trial earlier than June 22, 2021 is an

 7   informed and voluntary one.

 8
                                                   8/19/2020
 9   CAREL ALE                                     Date
     CHARLES SNYDER
10   Deputy Federal Public Defenders
     Attorneys for Defendant
11   JOSE LUIS HUIZAR
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                           14
Case 2:20-cr-00326-JFW Document 62 Filed 08/19/20 Page 15 of 15 Page ID #:670
